            Case 17-13153            Doc 54 Filed 11/14/18 Entered 11/14/18 14:05:38                               Desc Main
                                              Document       Page 1 of 1
                                   IN THE UNITED STATES BANKRUPTCY COURT
                                               District of Massachusetts

In the Matter of:                                                 }
                                                                  }        Case No. 17-13153-FJB
Rodeline Nelfort                                                  }        Chapter 13
                                                                  }
Debtors                                                           }

                        AGREED ORDER REGARDING TRUSTEE’S MOTION TO DISMISS

        CAME ON FOR CONSIDERATION of the Chapter 13 Trustee’s motion to dismiss (“Motion”) the case
of the above captioned debtors, and it appearing that the parties have reached an agreement as to the Motion, it
is hereby

       ORDERED THAT IF THE DEBTORS FAIL: I) TO PAY TO THE TRUSTEE BY CERTIFIED FUNDS,
BANK CHECK, MONEY ORDER OR ELECTRONIC PAYMENT THROUGH TFS (AN AUTHORIZED
THIRD PARTY PAYEE) THE SUM OF $1,957.00 BY NOON1 ON MAY 14, 2019; AND IN ADDITION,
II) TO REMAIN CURRENT DURING THE PENDENCY OF THIS AGREED ORDER ON THE MONTHLY
PAYMENT OF $556.00 TO THE TRUSTEE, THIS CHAPTER 13 CASE MAY BE DISMISSED BY THE
CLERK OF THE COURT UPON AFFIDAVIT OF THE TRUSTEE, WITHOUT HEARING, AND IT IS
FURTHER
       ORDERED that the debtors shall file no response to the Trustee’s affidavit that does not contain a
dispute of fact that said payments were timely made. Any response must be filed within 10 days of the filing by
the Trustee and supported by an affidavit of the debtor.
       ORDERED that this order is without prejudice as to the Trustee or the United States Trustee’s right to
be heard on any matter within their purview, by written pleading or otherwise.

                                                      14
         Signed at Boston, Massachusetts, this _______________          November
                                                               day of ______________, 2018.


                                                        ___________________________
                                                        United States Bankruptcy Judge

AGREED AS TO SUBSTANCE AND FORM:
Carolyn A. Bankowski
Standing Chapter 13 Trustee                                       Debtor, Rodeline Nelfort

By: /s/Carolyn A. Bankowski                                       By: /s/ Richard C. Hyman
Carolyn A. Bankowski, BBO#631056                                  Richard C. Hyman, BBO#546722
Patricia A. Remer, BBO#639594                                     Law Office of Richard C. Hyman
Office of the Chapter 13 Trustee                                  1259 Hyde Park Avenue, Suite 128
P.O. Box 8250                                                     Hyde Park, MA 02136
Boston, MA 02114                                                  (617) 361-5310
(617)723-1313                                                     rchyman@richardchymanlaw.com
13trustee@chboston.com




1 Payments must be received at P.O. Box 1131, Memphis, TN 38101-1131, by the date indicated. Unless otherwise noted,
the arrearage amount does not include the current month.
